Citation Nr: 1223169	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  06-30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for cataracts, claimed as due to service-connected type II diabetes mellitus. 

2.  Entitlement to service connection for chronic lymphedema of the lower extremities with changes of elephantiasis, claimed as due to service-connected type II diabetes mellitus and/or congestive heart failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

These matters arise to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In November 2010, the Board remanded the claims for development.  


FINDINGS OF FACT

1.  The competent and credible medical evidence relating bilateral cataracts to service-connected diabetes mellitus is in relative equipoise.  

2.  The competent and credible medical evidence relating chronic lymphedema of the lower extremities with changes of elephantiasis to service-connected congestive heart failure is in relative equipoise.  


CONCLUSIONS OF LAW

1.  Bilateral cataracts are proximately due to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.310 (2011).

2.  Chronic lymphedema of the lower extremities with changes of elephantiasis are proximately due to service-connected congestive heart failure.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

The Board has previously remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran has reported several incidents that could be construed as combat-related.  He fired weapons at the enemy as a helicopter door gunner and as a perimeter guard in Vietnam.  He survived rocket and mortar attacks at his base in Vietnam.  In July 2006, the RO granted service connection for post-traumatic stress disorder, noting that service connection had been granted for hearing loss and tinnitus based on nearby mortar explosions in Vietnam.  Remaining doubt is resolved in favor of the Veteran.  He is a combat veteran for VA benefits purposes.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

Service Connection for Cataracts 

Service connection is in effect for type II diabetes mellitus with erectile dysfunction and renal disease, for bilateral diabetic retinopathy with spot macular edema of the right eye, for congestive heart failure, for posttraumatic stress disorder, for bilateral lower extremity peripheral neuropathy, tinnitus and hearing loss. 

Cataracts were not noted during active service.  In his December 2000 original claim for benefits, the Veteran claimed decreased vision.  In June 2002, and at later times, cataracts were found.  A June 2002 VA eye compensation examination report contains two diagnoses, that of "diabetic retinopathy in both eyes;" and, "The patient has slight cataracts, not diabetic type."  In a September 2004 report, the same VA examiner explained that the Veteran's cataracts are related to his age.  The examiner did not, however, comment on whether service-connected diabetes had aggravated his cataracts.  

In June 2005, a private clinician (Ph.D., PA-C) explained that diabetes is a major risk factor for cataract disease and that "[t]herefore it would seem illogical to deny [the Veteran's] claim for cataracts as being service connected since [his] diabetes is service connected."

In a January 2006 report, a VA examiner stated that the Veteran has "...early cataracts developing, not secondary to diabetes..."  The physician provided no rationale.

In October 2010, the Veteran submitted a medical treatise titled "Eye Complications."  The article discusses that there are a variety of types of cataracts.  The most common type of cataract is age-related, and occurs usually in those over 60.  A cataract of this type is called a "senile cataract."  The article discusses that diabetes raises the risk for senile cataracts about 40 percent, because of the ill-effects of blood-sugars.  The article notes that good blood-sugar control strengthens cell defenses against leakage of calcium, which is "tightly linked" to cataract formation.  The article distinguishes senile cataracts from "sugar cataract" which is seen only in diabetes and arises with rapid onset and can cause blindness in as little as three days.  

In November 2010, the Veteran underwent a VA optometry compensation examination.  The optometrist examined the Veteran, reviewed the pertinent medical history, and offered a diagnosis of bilateral cataracts with no visual impairment.  Significantly, the optometrist opined that it is unlikely that the Veteran's cataracts are related to diabetes mellitus, but are clinically normal for his age.  The optometrist further stated that he "cannot say with 100 percent certainty that DM [diabetes mellitus] has not affected the formation of cataracts  . . .   "  The optometrist also opined that diabetes mellitus has not permanently aggravated the cataracts.  

As set forth above, the medical evidence concerning the etiology of cataracts is in controversy.  Favorable to the claim are a June 2005 private medical report that notes that diabetes is a major risk factor for cataracts.  Also favorable to the claim is the medical treatise submitted in October 2010, as it links both senile cataracts and sugar cataracts to diabetes.  While the Board is prohibited from substituting its own medical judgment for that of a health-care professional, it may cite recognized medical treatises that clearly support its conclusions.  See Gambill v. Shinseki, 576 F.3d 1307, 1329 (Fed. Cir. 2009) (noting that ''rating specialists are not permitted to make their own medical judgments''); Colvin v. Derwinski, 1 Vet. App. 171, 172 (Vet. App. 1991) (holding that, in making decisions, VA must consider only ''medical evidence to support [its findings rather than provide [its] own medical judgment.''), overruled in part on other grounds, Hodge v. West, 155 F.3d 1356, 1360 (Fed. Cir. 1998).  In Colvin, the Court stressed that the Board "...must consider only independent medical evidence to support their findings rather than provide their own medical judgment in the guise of a Board opinion."  The Court further stressed that the Board "...is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions."  Id, at 175.  

The above-mentioned favorable medical opinions are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

To be weighed against the two favorable medical opinions are four unfavorable opinions.  The earliest-dated unfavorable opinion is found in a June 2002 VA eye compensation examination report.  The examiner noted slight cataracts that are not of the diabetic type.  The examiner did not, however, address whether diabetes might have aggravated the condition and the examiner provided little rationale.  

The next unfavorable opinion is contained in a September 2004 VA compensation examination report and appears to be from the same source as the June 2002 opinion.  The examiner did not address the probability of aggravation and provided no rationale.  In January 2006, another VA physician dissociated cataracts from diabetes, but provided no supporting rationale.  In November 2010, a VA optometrist provided a negative opinion and found no causation or aggravation by diabetes.  The rationale for the opinion was that these cataracts are normal for the Veteran's age.  However, the physician also stated that he could not say with 100 percent certainty that diabetes mellitus had not affected the formation of cataracts.  

The evidence of record, as discussed above, provides competent medical evidence leading to opposite conclusions.  Fortunately, the Board need not resolve the medical controversy, for where there is reasonable doubt, or where the evidence is in relative equipoise, the doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, all supra.

Also to be discussed is the weight that the Veteran's lay assertions of etiology of his cataracts may carry.  Lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury, but when the determinative issue involves a question of medical expertise, additional analysis is required before lay persons may offer a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional); See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  In this case, because the Veteran's lay opinion was supported by a later diagnosis by a medical professional, it may be accorded weight in this matter. 

After considering all the evidence of record, including the competent and credible lay evidence, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for bilateral cataracts, secondary to diabetes, will therefore be granted.

Service connection for Chronic Lymphedema of the Lower Extremities with Changes of Elephantiasis

A September 2004 VA peripheral nerves compensation examination report reflects that a VA physician noted that edema of the lower legs had been chronic since the 1980s.  The physician then implicated service-connected congestive heart failure as an aggravator of lower extremity edema.  The physician stated, "The veteran was hospitalized in 5/00 for congestive heart failure which aggravated the lower extremity edema."  The physician dissociated chronic lymphedema of the lower extremities from diabetes.  

A June 2005 statement from L.G., PA-C, indicates that the Veteran's chronic lymphedema is directly related to his congestive heart failure because "[i]f the [congestive heart failure] is service related it certainly follows that [his] edema is service related because it is the result of [his] heart failure." 

A January 2006 VA diabetes mellitus compensation examination report notes gross chronic lymphedema of both lower legs and feet.  No etiology was supplied. 

In September 2006, private physician L. G., M.D, reported that the Veteran's lymphedema of the lower extremities is secondary to congestive heart failure.  

In March 2007, a VA examiner stated that the Veteran's lower extremity lymphedema is "not likely related to congestive heart failure."  Later in 2007, however, an August 2007 VA outpatient treatment note indicates that the Veteran's chronic lymphedema is secondary to obesity and congestive heart failure.

In August 2007, a VA physician offered an assessment of elephantitis nostra and chronic lymphedema due to obesity and congestive heart failure. 

A July 2008-dated letter from L.G., M.D., reflects that congestive heart failure caused the Veteran's lower extremity lymphedema/edema.  

In August 2008, the Veteran submitted medical abstracts that tend to link edema build-ups to congestive heart failure.  

In January 2010, a VA examiner offered a diagnosis of lymphedema of both lower extremities, chronic and persistent.  The physician felt it unlikely that lymphedema had been aggravated by congestive heart failure, but provided no rationale.  

A December 2010 VA diabetes compensation examination report reflects that a physician reviewed the pertinent medical history, examined the Veteran, and offered a diagnosis of severe peripheral neuropathy of the lower extremities.  The physician then reported that peripheral edema was present, but was of unknown etiology.  The physician further stated:

     ...that Veteran's service-connected [sic] chronic lymphedema of the bilateral lower extremities with changes consistent with elephantiasis is not caused or aggravated by his service-connected diabetes, less likely as not aggravated by his s/c congestive heart failure.  Extent of aggravation can not be estimated.  

No rationale for the opinion was set forth.

As set forth above, the medical evidence concerning the etiology of chronic lymphedema of the lower extremities with changes of elephantiasis is in controversy.  Favorable to service connection are a September 2004 VA compensation examination report, a June 2005 PA-C statement, a September 2006 private medical report, an August 2007 VA out-patient treatment report, an August 2007 VA physician's opinion, a July 2008 private physician letter, and a medical abstract submitted by the Veteran. 

The favorable medical opinions are based on accurate facts, but generally they are not supported by a rationale.  Thus, their persuasive value is lessened.  Nieves-Rodriguez, Reonal, supra.   

To be weighed against the favorable medical evidence are two unfavorable VA opinions.  The earlier-dated unfavorable opinion is found in a March 2007 VA compensation examination report.  Although it is assumed to be based on correct facts, it is unsupported by a rationale.  The only other unfavorable opinion is contained in a January 2010 VA compensation examination report.  Again, the physician provided no rationale.  The lack of rationale lessens the persuasive value of both negative opinions.  

This leaves the Board with competent medical evidence that is in relative equipoise.  Fortunately, the Board need not resolve the medical controversy, for where there is reasonable doubt, or where the evidence is in relative equipoise, the doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, all supra.

In this case, because the Veteran's lay opinion is supported by a later diagnosis by a medical professional, the lay evidence may be accorded some weight in this matter.  After considering all the evidence of record, including the competent and credible lay evidence, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for lymphedema of the lower extremities with changes of elephantiasis, secondary to congestive heart failure, will therefore be granted.


ORDER

Secondary service connection for bilateral cataracts is granted.  

Secondary service connection for chronic lymphedema of the lower extremities with changes of elephantiasis is granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


